      Case: 1:18-cr-00590-JRA Doc #: 21 Filed: 06/03/19 1 of 7. PageID #: 95




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                 )              CASE NO: 1:18CR00590-001
                                          )
              Plaintiff,                  )
                                          )              JUDGE SARA LIOI
       VS.                                )
                                          )
JAVAE VARGOVICH                           )              DEFENDANT’S SENTENCING
                                          )              MEMORANDUM
              Defendant,                  )

  Now comes the Defendant, Javae Vargovich by and through undersigned Counsel, and

respectfully requests this Honorable Court consider the attached Memorandum in imposing

judgment and sentence.




                                                         Respectfully submitted,



                                                         S/GEORGE C. PAPPAS
                                                         GEORGE C. PAPPAS #0037374
                                                         Attorney for Defendant
                                                         631 W. Exchange Street
                                                         Akron, Ohio 44302
                                                         330-252-0125




                                              1
      Case: 1:18-cr-00590-JRA Doc #: 21 Filed: 06/03/19 2 of 7. PageID #: 96




                             CERTIFICATE OF SERVICE

          This is to certify that on June 3, 2019 a copy of the foregoing Defendant’s

Sentencing Memorandum was filed with the Court. Notice of the filing will be sent by

operation of the Court’s Electronic filing system to all parties indicated on the electronic

filing receipt.

                                                         S/GEORGE C. PAPPAS
                                                         GEORGE C. PAPPAS #0037374
                                                         Attorney for Defendant




                                             2
       Case: 1:18-cr-00590-JRA Doc #: 21 Filed: 06/03/19 3 of 7. PageID #: 97




                                        MEMORANDUM

I.     PERSONAL HISTORY

               Javae Vargovich is 21 years old and single, but had been involved in a stable

       relationship with Samantha Wooten and one child from a former relationship with

       another. Mr. Vargovich parents were not a positive influence after the age of 17. Mr.

       Vargovich saw the effects of drug addiction as a child. As stated to the Presentence

       writer, Mr. Vargovich would benefit from substance abuse treatment as well as

       vocational training.

II.    STATEMENT OF THE CASE

          Mr. Vargovich accepted responsibility for his actions by entering a guilty plea to the

       Indictment and has provided a statement to the Court in the Presentence Report.

III.   LAW AND ARGUMENT

          A.    Current State of Sentencing Law in the Wake of United States v. Booker
                and its Progeny.

          Sentencing procedure underwent a fundamental change with the Supreme Court’s

decision in United States v. Booker, 543 U.S. 220 (2005). Whereas the Federal Sentencing

Guidelines previously were virtually mandatory in nature, today they are “effectively advisory”

in all cases. Id. At 245. The net result is that district courts must now impose a sentence that is

“sufficient but not greater than necessary" to achieve the purposes of sentencing set forth in 18

U.S.C. §3553(a)(2). See United States v. Foreman, 436 F.3d 638, 644 n.1 (6th Cir. 2006) (“It is

worth noting that a district court’s job is not to impose a ‘reasonable’ sentence. Rather, a district




                                                 3
         Case: 1:18-cr-00590-JRA Doc #: 21 Filed: 06/03/19 4 of 7. PageID #: 98




court’s mandate is to impose a ‘sentence, sufficient, but not greater than necessary, to copy with

the purposes, of section 3553(a)(2).”)

         The Supreme Court’s directive that district courts are to impose sentences in light of all

of the sentencing criteria set forth in § 3553 was made clear in its recent decision in Gall v.

United States, 128 S. Ct. 586 (2007). In Gall, the Court established the following procedure that

district courts are to follow when imposing sentence:

         [A] district court should begin all sentencing proceedings by correctly
         calculating the applicable Guidelines range. As a matter of administration and to
         secure nationwide consistency, the Guidelines should be the starting point and
         the initial benchmark. The Guidelines are not the only consideration, however.
         Accordingly, after giving both parties an opportunity to argue for whatever sentence
         they deem appropriate, the district judge should then consider all of the sentence
         they deem appropriate, the district judge should then consider all of the §3553(a)
         factors to determine whether they support the sentence requested by a party. In so doing,
         he may not presume that the Guidelines range is reasonable. He must make an
         individualized assessment based on the facts presented. If he decides that an
         outside-Guidelines sentence is warranted, he must consider the extent of the deviation
         and ensure that the justification is sufficiently compelling to support the degree of the
         variance. We find it uncontroversial that a major departure should be supported by
         a more significant justification than a minor one. After settling on the appropriate
         sentence, he must adequately explain the chosen sentence to allow for meaningful
         appellate review and to promote the perception of fair sentencing.

Id. At 596-597; see also United States v. Gossman, 513 F.3d 592, 596 (6th Cir. 2008) (“Gall

shows that the sentencing process involves an exercise in judgment, not a mathematical

proof…”).

         Importantly, “sufficient but not greater than necessary” standard of §3553 test is no mere

guideline. Rather, it sets an independent upper limit on the sentence that may be imposed by a

Court.




                                                  4
       Case: 1:18-cr-00590-JRA Doc #: 21 Filed: 06/03/19 5 of 7. PageID #: 99




       B.      Guideline Calculations

       Based upon the Pre-Sentence Report, Mr. Vargovich Base Offense Level is 14. The

parties anticipate a three-level reduction – two levels for acceptance of responsibility for a Total

Offense Level of 12, and a Criminal History Category V for an advisory guideline range of 27 to

33 months.

       C.      Application of the Statutory Sentencing Criteria

               1.      §3553(a)(1) – Nature and Circumstances of the Offense and History
                       and Characteristics of the Defendant

       The circumstance under which the offense occurred will not likely reoccur. Mr.

Vargovich recognizes the seriousness of the offense and the impact his actions have on his

family and children and desires to lead a law-abiding life. Mr. Vargovich recognizes and desires

his need for education and job-skill training as well as substance abuse treatment.

               2.      §3553(a)(2)(A) – Reflect the Seriousness of the Offense, Promote
                       Respect for the Law, and Provide Just Punishment

       This Court is free to exercise the substantial discretion afforded to it under Gall to

fashion an appropriate sentence.

       It is necessary to incarcerate to promote respect for the law and to provide just

punishment, but it is requested the length of incarceration be tailored as to not be greater than

necessary.

               3.      §3553(a)(2)(D) – Provide Education, Training, and Care for the
                       Defendant

       Mr. Vargovich obtained a GED in Lorain Ohio in 2017. He desires to continue his




                                                  5
      Case: 1:18-cr-00590-JRA Doc #: 21 Filed: 06/03/19 6 of 7. PageID #: 100




education and seek a vocational skill for the betterment of his life and his child.

                4.      §3553(a)(4) & (5) – Sentencing Guideline Considerations and Policy
                        Statements

       Mr. Vargovich is requesting a reasonable sentence of incarceration. It is respectfully

requested that this Honorable Court consider his youth in applying an appropriate sentence as

well as the need for vocational training and substance abuse treatment.

                                      a.    Concurrent Sentence

         Mr. Vargovich was sentenced to serve a one year sentence by the Lorain County Court

         of Common Pleas on September 10, 2018 and thereby scheduled for release on

         September 7, 2019 (PSR paragraph #37). It is requested that he receive credit for that

         time of custody since his arrest on the Instant Case August 14, 2018 and allow the

         custody time he’s served for the Lorain County case run concurrent with the sentence

         before this Court. All the time he’s served since August 14, 2018 has already

         disciplined him for his actions. A concurrent term of imprisonment for the Lorain

         County Community Control Violation will satisfy the § 3553(a) factors.

       IV.      CONCLUSION

       For all of the reasons set forth above and any such additional considerations as may be

brought to the courts attention as the time of sentencing, Mr. Vargovich requests this Court to

sentence as follows:

       1. Sentence Mr. Vargovich to the minimum term of imprisonment in the guideline range

             as determined by this Court.




                                                  6
Case: 1:18-cr-00590-JRA Doc #: 21 Filed: 06/03/19 7 of 7. PageID #: 101




2. Determine that any fine or cost of imprisonment be waived because of Mr. Vargovich

    financial status.

3. Recommend to the Bureau of Prisons that it designate Mr. Vargovich place of

    imprisonment be FCI Morgantown West Virginia.

4. Recommend to the Bureau of Prisons that Mr. Vargovich participate in the Federal

    500 hour residential drug rehabilitation program. See, 18 U.S.C. §3621 (b) and (e).




                                                    Respectfully submitted,



                                                    S/GEORGE C. PAPPAS
                                                    GEORGE C. PAPPAS #0037374
                                                    Attorney for Defendant
                                                    631 W. Exchange Street
                                                    Akron, Ohio 44302
                                                    330-252-0125




                                        7
